MEMORANDUM **
Maria Mares-Campos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal and also denying her request for a continuance in order to apply for adjustment of status. We deny the petition for review.
In her opening brief, Mares-Campos fails to address, and therefore has waived any challenge to, the BIA’s determination that she was statutorily ineligible for cancellation of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
The BIA did not abuse its discretion when it affirmed the IJ’s denial of Mares-Campos’ second motion for a continuance to allow for the adjudication of her 1-130 visa petition. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (reviewing for abuse of discretion an agency’s denial of a continuance). Because Mares-Campos’ I-130 petition was filed after April 30, 2001, she was ineligible for adjustment of status pursuant to 8 U.S.C. § 1255(i). See 8 C.F.R. § 1245.10(a)(l)(i).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.